*396On the merits.
Spencer, J.
The defendant is appellant from a sentence of death for rape. He relies upon two bills of exception, amotion in arrest, and an assignment of errors.
The first bill of exception is taken to the list of jurors served upon him. His case had been fixed on the 16th of July, for the second week of the term, to wit, 23d of July. The jury list was served on the 16th. It contained first and by designation, a list of the jurors for the first week, and second by designation a list of the jurors for the second week. The two lists were separate, and as the accused was present in court when his case was fixed for the second week, we are at a loss to see what prejudice could have resulted from the service of the list for the first week. It was mere surplusage and could not have in any way prejudiced him. The objection was properly overruled.
The second bill is taken to the refusal of the judge to suspend proceedings in the cause, after five jurors had been sworn, because of its appearing that three of the jurors whose names appeared on the list for the second week, had not been found by the sheriff, and because that fact had not been noted on the list served. A correct list of the jurors drawn for the second week had been served upop defendant. The fact that one or more of them could not be found, would not vitiate the venire; and as we know no rule of law requiring such details and minutiae to be noted on the list to be served, we are not’disposed to require it, unless there be apparent some manifest prejudice to the rights of accused. The law intends that the accused shall be informed with reasonable certainty, two days in advance of his trial, of the names of those from whom his judges are to be selected. To require that this list should be absolutely, instead of substantially, correct; that it should be free from every error, would, in the vast majority of cases, render the administration of criminal justice impossible. We think the judge under the circumstances properly refused to grant the defendant’s request.
The motion in arrest is based upon the allegation and idea that there are two counts in the indictment, to wit, one for assault, and one for rape. And that there is no place or time stated and laid in the second count. This is a mistake. There is but one count and it charges but one offence, to wit, rape.
It is true that every rape includes an assault, and therefore the *397indictment charges it as an ingredient of the rape. The charge is that the defendant, “ on the 1st day of June, 1878, with force and arms, at the parish aforesaid, in and upon one Amelia Voigt, in the peace of the State then and there being, violently and feloniously did make an assault, and her the said Amelia Voigt, violently and against her-will feloniously did ravish and carnally know,” etc. It being but one count, the time and place stated are applicable to all acts charged thei-ein.
It is assigned as error upon the face of the record, first that it does not appear, “that the verdict of the jury was recorded and that the said jury were asked if the verdict as recorded was their verdict.” The minutes shew that “after evidence adduced, the argument of counsel and the charge of the court,” the jury, “ retired to their room, and after mature deliberation returned into court with the verdict of ‘ guilty.’ ” This is itself a record of the verdict. Unless demanded by one of the parties the law does not require the jury to be polled, and it is only in such case that the minutes are required to shew the answers of the jurors to the question, “ Is that your verdict? ”
The second error assigned is that it does not appear that the accused when called to receive sentence, was asked “ if he had anything to say why sentence of the law should not be passed upon him. ’ ’ The accused had made, and the court had heard, a motion for new trial and a motion in arrest. These are the only modes in which cause could be shewn why the sentence should not be pronounced. The record, therefore, does shew that he was given opportunity before sentence, to state reasons against it.
We see no reason, under these circumstances, for holding that the record must shew, that this opportunity was given him again, by a stereotyped question.

Judgment affirmed.